 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Page 1 of 12
EXHIBIT 10.1


CLECO CORPORATION
EXECUTIVE SEVERANCE PLAN
 
THIS EXECUTIVE SEVERANCE PLAN (the “Plan”) is adopted and maintained by Cleco
Corporation (the “Company”) to be first effective as set forth below.


1.
Purpose:



This Plan is intended to be a welfare benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which
benefits a select group of key management employees, subject to the terms and
conditions set forth herein.


2.           Definitions:


2.1           “Affiliate” means a subsidiary or affiliate of the Company, at
least 80% of the equity securities of which are owned directly or indirectly by
the Company.


2.2           “Average Bonus” means the average of a Covered Executive’s annual
bonus payable under the Company’s Annual Incentive Plan, or any successor
thereto, during the three whole fiscal years immediately preceding such
executive’s Separation Date; provided that if a Covered Executive has not been
employed by the Company during the three whole fiscal years preceding his or her
Separation Date, such average shall be determined with respect to amounts
payable during his or her actual period of eligibility.


2.3           “Base Compensation” means a Covered Executive’s periodic regular
rate of pay, determined without regard to any bonus, incentive, equity
compensation, fringe benefit or similar amount.  “Annualized Base Compensation”
means the annualized rate of a Covered Executive’s Base Compensation in effect
immediately prior to the commencement of a Change in Control Period.


2.4           “Board” or “Board of Directors” means the Board of Directors of
the Company.


2.5           “Change in Control Period” means the 60-day period preceding and
the 24-month period following the consummation of a Change in Control.


2.6           “Code” means the Internal Revenue Code of 1986, as amended,
including any successor thereto and any regulation or other guidance promulgated
thereunder.


2.7           “Committee” means the Compensation Committee of the Company’s
Board of Directors.


2.8           “Constructive Termination” means: (a) a material reduction, other
than a reduction in pay uniformly applicable to all officers of the Company, in
the amount of a Covered Executive’s Base Compensation; or (b) a material
diminution in a Covered Executive’s authority, duties or responsibilities.  No
event or condition shall constitute a Constructive Termination hereunder unless:
(i) a Covered Executive provides to the Committee written notice of his or her
objection to such event not later than 60 days after such executive first
learns, or should have learned, of such event; (ii) such event is not corrected
by the Company promptly after receipt of such notice, but in no event more than
30 days after receipt thereof; and (iii) such executive Separates From Service
not more than 15 days following the expiration of the 30-day period described in
clause (ii) hereof.


 
 

--------------------------------------------------------------------------------

 
 
Page 2 of 12



2.9           “Covered Executive” means a common law employee of the Employer,
provided that he or she: (a) holds the title of “general manager” or above or a
substantially equivalent position as determined by the Committee; (b) is
designated by the Committee as a Covered Executive hereunder; and (c) is not a
party to or covered under an employment or similar agreement, plan or
arrangement providing severance or similar separation benefits as of his or her
Separation Date.


2.10           “Employer” means the Company and the following Affiliates: Cleco
Power LLC, Cleco Midstream Resources LLC, and Cleco Support Group LLC.


2.11           “Good Reason” means that: (a) a Covered Executive’s Base
Compensation in effect immediately before the commencement of a Change in
Control Period is materially reduced, or there is a material reduction or
termination of such executive’s rights to any employee benefit in effect
immediately prior to such period; (b) a Covered Executive’s authority, duties or
responsibilities are materially reduced from those in effect immediately before
the commencement of a Change in Control Period, or such executive has reasonably
determined that, as a result of a change in circumstances that materially
affects his or her employment with the Company, he or she is unable to exercise
the authority, power, duties and responsibilities assigned to him or her
immediately before the commencement of such period; (c) a Covered Executive is
required to be away from his or her office in the course of discharging his or
her duties and responsibilities significantly more than was required before the
commencement of a Change in Control Period; or (d) a Covered Executive is
required to transfer to an office or business location that is more than 60
miles from the primary location to which he or she was assigned prior to the
commencement of a Change in Control Period.  No event or condition shall
constitute Good Reason hereunder unless: (i) a Covered Executive provides to the
Committee written notice of his or her objection to such event not later than 60
days after such executive first learns, or should have learned, of such event;
(ii) such event is not corrected by the Company promptly after receipt of such
notice, but in no event more than 30 days after receipt thereof; and (iii) such
executive Separates From Service not more than 15 days following the expiration
of the 30-day period described in clause (ii) hereof.  One or more members of
the Committee, as constituted immediately prior to the commencement of a Change
in Control Period, shall determine whether any Separation From Service is on
account of Good Reason as defined herein.


2.12           “Participant” means a Covered Executive who is eligible to
receive Severance Benefits hereunder.


2.13           “Severance Benefits” means Basic Severance and Change in Control
Severance; “Basic Severance” means payments and benefits on account of a
Participant’s Separation from Service, other than during a Change in Control
Period; “Change in Control Severance” means payments and benefits on account of
a Participant’s Separation From Service during a Change in Control Period.


2.14           “Years of Employment” means a Participant’s period of consecutive
service with the Employer, determined as of his or her Separation Date, measured
in 12-month increments; a partial period of not less than six whole months shall
be treated as a full Year of Employment; a partial period of less than six whole
months shall be disregarded.  If a Participant terminates his or her employment
with the Employer and is later rehired, Years of Employment shall be measured
from his or her reemployment date.


2.15           Further Definitions.  The terms “Cause,” “Change in Control,”
“Disability,” “Retirement,” “Separation Date” and “Separation From
Service” shall have the meanings ascribed to them in the Company’s 2010
Long-Term Incentive Compensation Plan, as the same may be amended, modified,
restated or replaced, from time to time (the “LTIP”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
Page 3 of 12

3.           Eligibility for Severance Benefits:


3.1           Qualifying Separation.  A Covered Executive may be eligible to
receive Basic Severance or Change in Control Severance, as the case may be,
provided his or her Separation From Service constitutes a Qualifying
Separation.  For this purpose, the term “Qualifying Separation” shall mean a
Separation From Service that:


 
a.
Is involuntary by the Employer, other than on account of Cause, or is initiated
by a Covered Executive on account of Good Reason or Constructive Termination, as
the case may be.



 
b.
With respect to Basic Severance, further: (i) that a Covered Executive’s
Separation Date does not occur during a Change in Control Period; (ii) that such
executive’s Separation From Service is not involuntary by the Company on account
of poor performance, whether or not constituting Cause; and (iii) if such
Qualifying Separation is in connection with a merger, acquisition, sale,
transfer, reorganization or restructuring of the Company or any Affiliate or
business unit or division thereof, other than a Change in Control, that such
executive is not offered another position with the Employer, the acquiring
entity or their successors that provides base salary and bonus opportunity
substantially equal in the aggregate to his or her then current Base
Compensation and bonus opportunity.



 
c.
With respect to Change in Control Severance, further that a Covered Executive’s
Qualifying Separation occurs during a Change in Control Period.



3.2           Waiver, Release and Covenants.  Upon a Covered Executive’s
Qualifying Separation, the Committee, or its designee, shall provide to such
executive written notice of his or her eligibility for Severance Benefits
hereunder; provided, however, that as a condition of the receipt of any such
benefits, he or she shall be required to execute and deliver to the Company a
Wavier, Release and Covenants substantially in the form attached hereto as
Exhibit C, which exhibit may be amended or modified as the Company shall deem
necessary or appropriate, from time to time (a “Release”).  If a Covered
Executive fails to timely execute a Release, or such Release does not become
irrevocable in accordance with its terms, Severance Benefits shall not be due
hereunder.


4.
Terms And Conditions Applicable to Severance Benefits:



4.1           Benefits.  Subject to the terms and conditions of payment
otherwise set forth herein, Basic Severance shall consist of those cash payments
set forth on Exhibit A hereto, the terms of which are incorporated herein by
this reference; Change in Control Severance shall consist of those cash payments
and benefits set forth on Exhibit B hereto, the terms of which are incorporated
herein by reference.


4.2           Cash Payments.  Except as provided in Section 4.5 hereof, any Base
Compensation Cash Payment, Cash Payment in Lieu of Outplacement, and/or Change
in Control Cash Payment, each as described in Exhibit A or B hereto, shall be
aggregated and paid in the form of a single-sum as soon as practicable after a
Participant’s Separation Date, provided that such Participant’s Release has then
become irrevocable.


4.3           Medical Benefits.  Medical Benefits hereunder may consist of:


a.              Access to continuation coverage under the Company’s group
medical plan, which coverage (i) shall be contingent upon each Participant’s
timely election to continue

 
 

--------------------------------------------------------------------------------

 
 
Page 4 of 12
 
 
coverage under such plan within the meaning of Code Section 4980B, and (ii)
shall offset any period of continuation coverage otherwise available under
applicable law; and/or



 
b.
Cash payments in an amount equal to the full cost of the same type and level of
continuation coverage under the Company’s group medical plan as elected by such
Participant and/or his or her spouse or dependents under Code Section 4980B.
Cash payments hereunder shall be made monthly during the period specified in
Exhibit A or B hereto, as the case may be, 30 days in arrears.



Access to coverage and/or cash payments hereunder shall cease or be reduced, as
the case may be, upon the earlier of the period specified in Exhibit A or B
hereto or, if earlier, the date on which such Participant or his or her spouse
or dependent becomes eligible for coverage under another employer’s group
medical plan.


4.4           Home Purchase and Relocation. Subject to the provisions of Exhibit
B hereto:


 
a.
The Company shall purchase the principal residence occupied by a Participant as
of his or her Separation Date (such Participant’s “Principal Residence”),
provided such Principal Residence is located within 60 miles of the
Participant’s primary work location, for an amount equal to the greater of (i)
the fair market value of such residence as determined by the Company’s third
party relocation service, or (ii) the purchase price of such residence and the
documented cost of any capital improvements made by the Participant, but not
more than 120% of such purchase price.



 
b.
The Company shall further pay or reimburse a Participant for the cost of
relocation, including the relocation of his or her immediate family and their
household goods and other personal property, in accordance with the Company’s
usual relocation practice, to any location in the continental United States.



Notwithstanding the foregoing, the Company shall not be obligated hereunder,
unless: (a) a Participant actually relocates to a new principal residence that
is more than 100 miles from his or her Principal Residence, and (b) such
Participant submits his or her written request to the Company for the purchase
of such Principal Residence hereunder not later than 12 months after his or her
Separation Date.  In any event, payment hereunder shall be made not later than
December 31 of the calendar year following the year in which a Participant’s
Separation Date occurs.


4.5           Code Section 409A Compliance.  If a Participant is a “specified
employee” within the meaning of Code Section 409A as of his or her Separation
Date and any amount or benefit payable or due hereunder is deemed to constitute
“deferred compensation” that is subject to the payment restrictions set forth in
Code Section 409A, the Company shall delay the payment of all or the affected
portion of any such amount or benefit until the first business day of the
seventh month following such Participant’s Separation Date.  Payment shall be
made as soon as practicable thereafter, but without liability for interest or
loss of investment opportunity. Status as a “specified employee” shall be
determined by the Committee in accordance with its generally applicable policies
and procedures.  For this purpose, each payment or benefit hereunder shall be
designated as a separate payment or benefit under the short-term deferral
provisions, the exemption for involuntary termination payments, the exemption
for in-kind benefits, and the exemption for medical expense reimbursements.


Any payment or benefit hereunder that is deemed “deferred compensation” within
the meaning of Code Section 409A and that could be due in one of two years shall
be paid in the second such year.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Page 5 of 12

4.6           Excise Tax Limitation.  If any payment or benefit made or provided
to a Participant by the Company or an Affiliate, is subject to the excise tax
imposed under Code Section 4999 or similar tax or penalty, then such payment or
benefit, including Severance Benefits hereunder, shall be reduced to the minimum
extent necessary to avoid the imposition of such tax by reducing cash payments
hereunder.  The amount of any such reduction shall be determined by a nationally
recognized public accounting firm retained by the Company, as soon as
practicable following a Participant’s Separation Date.  All fees and expenses of
such accounting firm shall be borne by the Company.  The Company and any
affected Participant shall promptly furnish to such accounting firm such
information as may be reasonably required to calculate any reduction
hereunder.  Such accounting firm shall provide a written determination of such
reduction, together with detailed supporting calculations to the Company and the
Participant, which shall be binding upon such parties.


5.
Other Benefits:



5.1           Annual Incentive Plan.  In addition to any Severance Benefits
hereunder, each Participant shall receive under the Company’s Annual Incentive
Plan, or any successor thereto, an annual incentive for the Company’s fiscal
year in which his or her Separation Date occurs, which:


 
a.
With respect to Basic Severance, shall be (i) determined in accordance with the
terms of such plan, (ii) prorated to reflect his or her period of service during
such year, and (iii) paid at the time such incentives are customarily paid.



 
b.
With respect to Change in Control Severance, shall be (i) determined as such
Participant’s target incentive for such year, (ii) prorated to reflect his or
her period of service during such year, and (iii) paid at the time or times
determined in accordance with Section 4.2 hereof.



5.2           Long-Term Incentive Compensation Plan.  Each Participant shall
receive, in addition to any Severance Benefits hereunder, all rights and
benefits to which he or she may be entitled under the LTIP, including any
predecessor thereto; the terms and conditions of such plan and any individual
grant or award thereunder shall govern the rights and benefits afforded to each
Participant therein.


5.3           Business Expenses.  The Company shall reimburse a Covered
Executive for any reasonable and necessary business expenses incurred but not
yet reimbursed as of his or her Separation Date, provided that the expenses are
otherwise reimbursable under the Company’s standard reimbursement policy and
that any request for reimbursement is made and documented in accordance with the
Company’s standard practices.


5.4           Other Plans, Policies and Arrangements.  Except as expressly
provided herein, nothing contained in this Plan is intended to impair or
diminish any benefit or right accrued and vested as of a Covered Executive’s
Separation Date under a separate employee benefit plan or program maintained by
the Employer, which shall be administered and paid in accordance with its terms;
provided, however that as a condition of the receipt of a benefit hereunder, a
Participant shall be deemed to have waived and forfeited any right to receive
termination, separation or severance benefits, whether payable under the terms
of an employment or similar arrangement with the Company or an Affiliate or
under a separate severance pay plan, policy or program maintained by the Company
or an Affiliate.


6.
Administration and Claims:



6.1           Administration.  The Committee shall administer this Plan, in its
discretion.  Among other things, it shall determine the position or title of
each Participant as of his or her Separation Date,
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Page 6 of 12
 
whether the conditions applicable to the receipt of any Severance Benefits
hereunder have been satisfied, and the amount or form of Severance Benefits
payable hereunder.  The Committee may adopt rules and procedures and interpret
the Plan and any form or document related to the Plan, including the resolution
of uncertainty created by any conflict, ambiguity or omission contained in the
Plan and/or its related forms and documents.  The Committee may delegate to the
appropriate officers and employees of the Company one or more of its duties and
obligations hereunder.


6.2           Claims.  The Committee or its designee shall furnish each Covered
Executive with any necessary documents to claim Severance Benefits hereunder at
the time of his or her Separation From Service, or as soon as practicable
thereafter.


If a Covered Executive believes he or she is eligible to receive Severance
Benefits, or that the amount of any such benefit has not been correctly
determined, such executive may file a written claim with the Committee through
the Company’s Human Resources Department.  Such claim shall identify the amount
in controversy, include a description of the circumstances and provisions of the
Plan supporting the claim, and include any documents or other evidence that
supports payment of the disputed amount.


The Committee shall respond, in writing, within 90 days following the receipt of
such claim.  If the claim is denied, in whole or in part, the response shall
include the reasons why the claim is denied and identify the Plan provisions and
employment records upon which the denial is based.  A denial hereunder can be
appealed by providing written notice to the Company’s Human Resources Department
not later than 60 days after the denial is received.  A Covered Executive may
request copies of any documents in the possession of the Employer relevant to
the determination of his or her Severance Benefits, such as salary history,
promotion records and a copy of the Plan. The Committee shall provide to the
Covered Executive written notice of its disposition not later than 60 days after
the appeal is received.


If a Covered Executive fails to file a claim within 12 months after his or her
Separation Date, his or her Severance Benefits paid hereunder, if any, shall be
deemed final and correct.  If a Covered Executive fails to appeal a claim within
the time provided herein, the initial determination of the Committee shall be
deemed final and binding on all persons claiming an interest or right in such
benefit.


7.           General Provisions:


7.1           Spendthrift Provision.  Severance Benefits hereunder are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge.  Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge such benefit will be void and given
no effect.  Any benefit payable under the terms of the Plan shall not be subject
to attachment or legal process, and any such action shall not be recognized by
the Employer.


7.2           Employment Rights.  Participation in the Plan is not an employment
agreement; nothing contained herein is intended to provide a Covered Executive
the right to be retained in the employ of the Employer, absent a written
agreement to the contrary.


7.3           Amendment or Termination.  Except as provided herein, the Company
has no obligation to maintain the Plan for any particular length of time; the
Committee possesses the right, at any time, to amend or terminate this Plan, in
whole or in part, by providing 30 days prior written notice to each Covered
Executive hereunder.  Notwithstanding the foregoing: (a) no amendment or
termination shall impair any Severance Benefits due with respect to a Qualifying
Separation that occurs before the adoption or effective date of any such
amendment or termination; and (b) no amendment shall materially adversely affect
the rights or benefits of any Covered Executive hereunder during a Change in
Control Period without his or her prior written consent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Page 7 of 12

Nothing contained herein shall be deemed to amend any plan, policy or program
maintained by the Employer, or to prohibit the amendment, modification or
termination of any plan, policy or program maintained by the Employer, including
but not limited to the group medical plan, which shall be at the discretion of
the Employer in accordance with the provisions of any such plan.


7.4           Coordination with WARN.  Severance Benefits payable hereunder
shall reduce any amount required to be paid under the Worker Adjustment and
Retraining Notification Act.


7.5           Successors; Binding Plan.  This Plan is binding upon the Company
and any successor to the Company, whether by purchase, merger, consolidation or
otherwise.  This Plan shall inure to the benefit of each Covered Executive,
including his or her personal or legal representatives, and executors or
heirs.  If a Participant dies while Severance Benefits remain payable hereunder,
the remaining amount shall be paid to his or her surviving spouse or estate.


7.6           Governing Law.  The Plan is governed by federal law to the extent
applicable, and to the extent not applicable, by the internal laws of the State
of Louisiana.


7.7           General Assets.  Benefits payable from the Plan are solely from
the general assets of the Employer.  The Employer has not established a trust or
earmarked any asset to pay benefits, and it has not acquired any form of
insurance to fund any benefit hereunder.


7.8           Taxes. As a condition of any payment hereunder, the Company shall
withhold any federal, state or local taxes required by law to be withheld.


7.9           Attorneys’ Fees.  In the event any dispute in connection with this
Plan arises with respect to the payment of Severance Benefits hereunder, all
costs, fees and expenses, including attorneys’ fees, of any legal action in
connection with such matters shall be borne by the Company, provided that a
Covered Executive prevails on at least one material issue.


7.10           Arbitration.  As a condition of the receipt of Severance Benefits
under the Plan, any dispute or controversy that arises hereunder and after the
Plan’s claims procedures are exhausted, shall be resolved by arbitration.  Any
arbitration proceeding shall be conducted in accordance with the employment
rules of the American Arbitration Association (“AAA”).  Any dispute or claim
shall be presented to a single arbitrator selected by the mutual agreement of
the parties (or the arbitrator will be selected in accordance with the rules of
the AAA).  All determinations of the arbitrator will be final and binding.  Each
party to the arbitration proceeding will bear its own costs in connection with
the proceedings, except that the costs and expenses of the arbitrator will be
divided evenly between the parties.  The venue for any arbitration proceeding
and for any judicial proceeding related to this arbitration provision (including
a judicial proceeding to enforce this provision) will be in Pineville,
Louisiana.


THIS EXECUTIVE SEVERANCE PLAN was approved by the Board of Directors of Cleco
Corporation on October 28, 2011, to be effective as of such date.


              CLECO CORPORATION
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Page 8 of 12

 
EXHIBIT A
BASIC SEVERANCE BENEFITS




BASIC SEVERANCE BENEFITS
 
Title
 
Base Compensation Cash Payment
Cash Payment
 in Lieu of
Outplacement
Medical
Benefits/Payments
General
Manager
Minimum Benefit: 26 weeks of Base Compensation
 
$10,000
Cash payments for a maximum period equal to the number of whole months of Base
Compensation Cash Payment
Additional one month for each YOE
 
Maximum Benefit: 52 weeks of Base Compensation
 
Vice President
Minimum Benefit: 32 weeks of Base Compensation
 
$20,000
Cash payments for a maximum period equal to the number of whole months of Base
Compensation Cash Payment
Additional one month for each YOE
 
Maximum Benefit: 52 weeks of Base Compensation
 
Senior Vice
President
 
1.          52 weeks of Base Compensation
 
$25,000
Cash payments for a maximum period of 18 months
Executive Vice
President or
above
 
52 weeks of Base Compensation
$50,000
Cash payments for a maximum period of 18 months





 
 

--------------------------------------------------------------------------------

 
 
Page 9 of 12


EXHIBIT B
CHANGE IN CONTROL SEVERANCE BENEFITS




CHANGE IN CONTROL SEVERANCE BENEFITS
Title
Change in Control
Cash Payment
Home Purchase/
Relocation
Medical
Benefits/Payments
General Manager
1 X the sum of Annualized Base Compensation and Average Bonus
 
NA
Cash payments for a maximum period of 12 months
Vice President
2 X the sum of Annualized Base Compensation and Average Bonus
 
Available
Cash payments and coverage for a maximum period of 24 months
Senior Vice
President or above
2 X  the sum of Annualized Base Compensation and Average Bonus
 
Available
Cash payments and coverage for a maximum period of 24 months

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment A
Page 10 of 12

EXHIBIT C
FORM OF WAIVER, RELEASE AND COVENANTS


Separation Date:  [TO COME]
 
Notice Date:  [TO COME]


Name of Executive:
                                                                                                                                                                                


 
 
THIS WAIVER, RELEASE AND COVENANTS (the “Release”) is made by the Executive
named above (“Executive”) in consideration and as a condition of the receipt of
Separation Benefits more fully described in that certain Executive Severance
Plan (the “Plan”) adopted by Cleco Corporation (the “Company”) and effective as
of [DATE], the sufficiency of which is hereby acknowledged. Unless otherwise
defined, capitalized terms used herein shall have the meanings ascribed to them
in the Plan.


1.           Acknowledgements:  Executive understands that signing this Release
is an important legal act; in connection with such execution, Executive:


 
a.
Acknowledges that he or she has been advised to consult an attorney before
signing this Release and that Executive has done so.



 
b.
Agrees that this Release shall not be signed and dated prior to his or her
Separation Date (above) or after the period described in subsection c hereof.



 
c.
Understands that he or she has 21 calendar days after the later of his or her
Separation Date or Notice Date (above) to consider whether to sign this Release,
without alteration, and return it to the Company by first class mail or by hand
delivery, and that if he or she executes and delivers this Release before the
expiration of the 21-day period, Executive will be deemed to have waived the
balance of the period. Executive agrees that any negotiation or modification of
this Release shall not extend such 21-day period.



 
d.
Acknowledges that he or she has been given an opportunity to review this
Release, that he or she fully understands its provisions, and that he or she has
voluntarily entered into this Release.



 
e.
Understands that he or she may revoke this Release by providing written notice
to the Company by hand delivery or by U.S. mail, postage prepaid, during the
seven-day period following its execution; thereafter, this Release shall be
irrevocable. Executive acknowledges that if he or she revokes this Release, the
Company shall have no obligation to provide Severance Benefits under the Plan.



 
f.
Acknowledges that the payments described in the Plan are voluntary on the part
of the Company and are not required by any legal obligation of the Company,
other than under the terms of the Plan and this Release.



2.           Release.  By execution below, Executive irrevocably and completely
releases the Company and its Affiliates, including their predecessors and
successors, and each of their directors and officers, employees,
representatives, agents, and employee benefit plans, policies and arrangements,
and the fiduciaries and agents of said plans, policies and arrangements from any
and all claims, demands, actions, liabilities, expenses, benefits, payments,
promises, agreements, costs, damages, and causes of
 
 
 

--------------------------------------------------------------------------------

 
 
Page 11 of 12

action, whether known or unknown, suspected or unsuspected, arising in law or in
equity, that arise out of or are related in any way to Executive’s employment
with the Company, including his or her separation therefrom, including without
limitation, any and all claims and causes under: Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991; the Civil Rights Act of
1966; the Civil Rights Act of 1866; the Age Discrimination in Employment Act of
1967, as amended; the Older Workers Benefit Protection Act of 1990, as amended;
the Americans with Disabilities Act of 1990, as amended; the Employee Retirement
Income Security Act of 1974, as amended; the Family and Medical Leave Act of
1993, as amended; any claims of breach of contract, tort, defamation, slander,
emotional distress or wrongful termination; and any other claims, whether
arising under state or federal statutory or common law, including federal
securities laws.


Notwithstanding the generality of the foregoing provisions of this Section 2,
Executive does not waive or release: any right or claim arising after the date
on which Executive executes this Release; ordinary claims for benefits accrued
and vested or due as of his or her Separation Date under any benefit plan
subject to ERISA or other benefit plan or arrangement or equity compensation
plan sponsored and maintained by the Company or its Affiliates; any claim for
compensation accrued and payable under applicable law; and any right to
indemnification that Executive may possess as an employee of the Company,
including its Affiliates, to the fullest extent provided under the
indemnification and insurance arrangements of the Company.


Nothing contained herein shall be deemed to prevent Executive from filing a
charge or complaint, including a challenge to the validity of this Release, with
the Equal Employment Opportunity Commission (“EEOC”), or from participating in
any investigation or proceeding conducted by the EEOC; provided that Executive
understands and agrees that he or she shall not be entitled to any damages or
other type or form of award relating to any event that occurred prior to his or
her execution of this Release.


3.           Restrictive Covenants:  Executive acknowledges that the payments
described in the Plan constitute consideration for the covenants set forth in
this Section 3, the adequacy of which is hereby acknowledged.


3.1           Confidential Information.  Executive recognizes and acknowledges
that prior to his or her Separation Date he or she shall have accessed and used
confidential, proprietary, non-public information concerning the Company and its
Affiliates, which may include, without limitation: (a) books and records
relating to operations, finance, accounting, personnel and management; (b) cost,
price, rate and volume data, future price, rate and trading plans, and test
data; (c) product design and development; (d) records, computer software,
customer lists, information obtained on competitors, and sales tactics; and (e)
various other non-public trade or business information, including business
opportunities, potential acquisitions, marketing, business diversification
plans, acquisitions, strategic plans, methods and processes, and financial data
and the like (collectively, the “Confidential Information”).  Executive agrees
that he or she shall not at any time make any independent use of, or disclose to
any other person or organization (except as authorized by the Company or
pursuant to law, court order or administrative process with subpoena powers),
any Confidential Information.


3.2           Non-Solicitation.  Executive agrees that during the two-year
period following his or her Separation Date, he or she shall not, directly or
indirectly, whether for his or her own benefit or on behalf of another:


 
a.
Hire or offer to hire any of the Company’s officers, employees or agents;

 
 
 

--------------------------------------------------------------------------------

 
 
Page 12 of 12

 
 
b.
Persuade, or attempt to persuade, any officer, employee or agent of the Company
to discontinue any relationship with the Company; or



 
c.
Solicit or divert or attempt to divert any customer or supplier of the Company
then doing business in the Restricted Area.



For this purpose, the term “Restricted Area” shall mean the following parishes
in the State of Louisiana: Acadia, Allen, Avoyelles, Beauregard, Calcasieu,
Catahoula, DeSoto, Evangeline, Grant, Iberia, Jefferson Davis, Lafayette,
Natchitoches, Rapides, Red River, Sabine, St. Landry, St. Martin, St. Mary, St.
Tammany, Vernon and Washington.


3.3           Business Reputation.  Executive agrees that he or she shall
refrain from performing any act, engaging in any conduct or course of action or
making or publishing an adverse, untrue or misleading statement which has or may
reasonably have the effect of demeaning the name or business reputation of the
Company or which adversely affects (or may reasonably adversely affect) the best
interests, economic or otherwise, of the Company, unless required by law or
pursuant to court order or administrative process with subpoena power.


3.4           Remedies.  Executive agrees that in the event of his or her
material breach of this Release, including any covenant contained herein, in
addition to any other legal or equitable remedy, the Company shall be entitled
to recover any payments made under the Plan, or to cease further payments and
benefits thereunder, subject to any restrictions on such recovery or as may be
imposed under applicable law or as may be required to ensure that this Release
is and remains valid and enforceable.


In the event of a breach or threatened breach by Executive of the covenants set
forth in Section 3 hereof, Executive agrees that the Company shall further be
entitled to a temporary restraining order or a preliminary injunction, which may
be obtained by means of a judicial proceeding without the posting of bond in
connection therewith.  Executive further acknowledges that the Company shall
have no further obligation to provide any payment or benefit, whether due to
Executive or his or her estate, spouse or dependents, under the Plan following
such breach or threatened breach.


3.5           Restrictions Reasonable; Severable; Reformation
Permitted.  Executive agrees that each of the covenants set forth in this
Section 3 is intended to constitute a separate provision.  Accordingly, should
any such covenant be declared invalid or unenforceable, such covenant shall be
deemed severable from and shall not affect the remainder thereof.  Executive
further agrees that the restrictions set forth in Section 3.2 hereof are
reasonable in both time and geographic scope; should a court or arbitrator
determine that any restriction set forth herein is unenforceable, such court or
arbitrator may reform such restriction to the extent necessary to provide for
its enforcement under applicable law.


4.           General.  Executive acknowledges and agrees that the provisions of
Section 7 of the Plan shall be deemed incorporated herein by this reference,
including, but not limited to those provisions requiring the arbitration of
disputes thereunder.




EXECUTIVE:
WITNESS:
             /s/ Jeffrey W.
Hall                                                           
By:         /s/ Judy P. Miller                            
   
Date:               10-28-2011                                 
Date:       10-28-2011                                     
   






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------